Citation Nr: 0635588	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for tinnitus.  

2.	Entitlement to an increased rating in excess of 60 percent 
for service-connected restrictive airway disease, status 
post, pulmonary tuberculosis, far advanced.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1942 to December 
1946.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2002 
and December 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.     

The Board remanded this matter seeking additional development 
in May 2004, March 2005, and February 2006.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

VA examination yielded pulmonary function test scores that do 
not warrant the assignment of the next-highest evaluation of 
100 percent.  


CONCLUSION OF LAW

Criteria for a rating higher than 60 percent for the service-
connected pulmonary disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.96, 4.97, 
Diagnostic Codes 6721, 6604 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a pulmonary 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the Appeals Management Center (AMC) - submitted 
following the first remand noted above - dated in June 2004.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In this letter, 
the AMC informed the veteran of the elements comprising his 
claim and the evidence needed to substantiate the claim.  
This letter requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
VA should obtain for the veteran (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  And this letter advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The AMC provided notification to the veteran after 
the initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And the VA has yet to provide the veteran with 
information regarding effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  VA readjudicated the veteran's 
claim in three subsequent Supplemental Statements of the Case 
following the June 2004 VCAA letter.  These readjudications 
comply with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.  And the Board finds no prejudice 
from the fact that VA has not yet provided the veteran with 
information regarding effective dates.  See Dingess/Hartman, 
supra.  As will be noted below, the veteran's claim will be 
denied.  The veteran cannot be prejudiced because no 
effective date will be assigned here - notification on such a 
matter would ultimately prove to be of no benefit.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing and content of the 
notice letter from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examinations 
addressing his claim.      

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 


II.  The Merits of the Claim for Increased Rating

In July 1949, VA service connected the veteran for a 
tubercular pulmonary disorder at 100 percent disabling.  This 
rating was later reduced to 30 percent.  In May 2002, the 
veteran filed a claim for increased rating.  The RO 
originally denied this claim, which the veteran timely 
appealed to the Board.  Then, during the pendency of the 
appeal in December 2004, the RO increased the veteran's 
evaluation to 60 percent, effective March 27, 2002 (prior to 
the May 2002 increased rating claim).  The veteran 
nevertheless continues to claim entitlement to a higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (where 
a claimant has filed a notice of disagreement as to a 
particular rating, assignment of a higher but less than 
maximum rating does not abrogate the pending appeal unless 
the appellant expresses a clear intent to do so).  For the 
reasons set forth below, the Board disagrees with the 
veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

The veteran has been service connected under Diagnostic Code 
(DC) 6721 and DC 6604.  DC 6604 addresses chronic obstructive 
pulmonary disease while DC 6721 addresses tuberculosis.  As 
the veteran has already been assigned a 60 percent rating, 
the Board will only address those applicable provisions that 
provide for a higher evaluation.  Under both DCs 6721 and 
6604, the next-highest evaluation after 60 percent is 100 
percent.  Thus, the issue here is whether the record supports 
a 100 percent disability evaluation under the criteria noted 
under either one or both of these DCs.   

	Diagnostic Code 6604

Under DC 6604, a 100 percent rating is warranted for Forced 
Expiratory Volume in one second (FEV-1) less than 40 percent 
of predicted value; or, the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent; or, Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) less than 40 
percent predicted; or, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation); or, cor pulmonale (right heart failure); or, 
right ventricular hypertrophy; or, pulmonary hypertension 
(shown by Echo or cardiac catheterization); or, episode(s) of 
acute respiratory failure; or, requires outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97, DC 6604.  

With regard to DC 6604, a 100 percent rating is not 
authorized here for the following reasons.  

A June 2002 VA compensation examination found the veteran 
with FVC of 66 percent, FEV of 65 percent, FEV/FVC of 75 
percent, and predicted DLCO of 50 percent.  The June 2002 VA 
examination reported the veteran as having a resting pulse 
oxygen saturation of 95 percent, as denying shortness of 
breath at rest or at night, as having an occasional wheeze, 
and as having no edema.  The June 2002 examiner noted that a 
six minute walk test of about 200 feet did not show any 
oxygen desaturation by pulse oximetry and his pulse oximetry 
rating remained at 94 percent greater and he did not exhibit 
significant respiratory distress.  

An August 2004 VA compensation examination, after noting the 
veteran's dyspnea on exertion, his chronic cough, and his 
moderately severe restrictive lung disease (without evidence 
of airways obstruction), noted that a CT scan of the 
veteran's lungs yielded no evidence of emphysema.  Rather, 
this examiner found that the veteran's dyspnea was due to 
right diaphragmatic paralysis, resulting from a phrenic nerve 
crush performed in the 1950s to treat the veteran's 
tuberculosis.  And in a June 2005 addendum, the August 2004 
VA examiner reinforced his previous findings.   

As the criteria noted under DC 6604 are not satisfied here, a 
100 percent evaluation is not due under this code provision.  

	Diagnostic Code 6721

Diagnostic Code 6721 addresses specifically chronic inactive 
pulmonary tuberculosis, where advancement is unspecified.  An 
evaluation of 100 percent is warranted for two years after 
the date of inactivity, following active tuberculosis that 
was clinically identified during service or subsequently.  
See 38 C.F.R. § 4.97, Diagnostic Code 6721.  

A 100 percent evaluation is not warranted here because the 
veteran has not experienced active tuberculosis within the 
past two years.  In fact, the most recent occurrence of 
active tuberculosis, according to the June 2002 and August 
2004 VA compensation examination reports, resolved in 1952.  
The June 2002 VA examiner even stated that "the patient's 
clinical data is consistent with healed tuberculosis."

The Board notes that the VA compensation examiners noted 
several significant pulmonary and respiratory disorders in 
this matter.  Due to these disorders, the RO increased the 
veteran's disability evaluation to 60 percent midway through 
this appeal.  But, as detailed above, the criteria noted 
under DCs 6604 and 6721 have not been met here.  As such, the 
Board cannot find that a 100 percent evaluation is warranted 
in this matter.  

Finally, the Board finds an extraschedular rating 
inappropriate here.  See 38 C.F.R. § 3.321(b)(1).  The 
evidence does not indicate that the veteran's lung disorder 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra. 

In closing, the Board notes that it has recognized the 
veteran's subjective complaints.  The Board has considered 
these comments closely.  But, as these comments are rendered 
by a lay person, the Board assigns more weight to the 
conclusions derived from the medical professionals' 
examination reports.  Ultimately, a layperson's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  Lay 
persons are not competent to proffer medical opinions or 
diagnoses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to an increased rating for service-connected 
restrictive airway disease, status post, pulmonary 
tuberculosis, far advanced, is denied.    


REMAND

In previous remands, the Board has sought medical opinion 
regarding the veteran's claim that his tinnitus relates to 
treatment received for his service-connected pulmonary 
disorder.  But, as the record now stands, there is no opinion 
on such a matter.  See Stegall v. West, 11 Vet. App. 268 
(1998) (Board is obligated to ensure that remand directive is 
followed).  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate specialist should 
review the record. (i.e. the claims 
folder) and then comment on the 
likelihood (likely, at least as likely as 
not, not likely) that the tinnitus 
disorder relates to the treatment 
rendered for the pulmonary disorder.      

2.  Thereafter, the entire record should 
again be reviewed.  If any benefit sought 
on appeal for which a notice of 
disagreement has been filed remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


